Citation Nr: 0315816	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for hypertensive heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967 and from November 1971 to November 1987.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
June 1998, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

Although the veteran earlier perfected his appeal for 
entitlement to service connection for a psychiatric disorder 
and entitlement to a total disability evaluation based on 
individual unemployability, an October 2000 rating decision 
granted these claims.  Therefore, these issues are no longer 
for appellate consideration


REMAND

Initially, the Board observes that the claims files are in 
dire need of repair.  The individual claims folders contain 
far too many documents, and many documents are in danger of 
being lost or misplaced due to the simple fact that they are 
lying loose in the files.  Accordingly, in order preserve the 
integrity of the appellant's record, corrective action must 
be initiated at once.

The Board's review also reveals that for his heart condition 
as a VA beneficiary at Borgess Medical Center in January 
2000.  The treatment records from Borgess are not of record 
and may be pertinent to the veteran's claim.  38 U.S.C.A. 
§ 5103A (West 2002).  Hence, they must be secured.

The evidence of record also indicates that the veteran 
receives ongoing VA treatment.  The most recent treatment 
records are dated in December 2000.  Subsequent treatment 
records may be pertinent to the veteran's claim, and they 
should be secured.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C. § 5103A (West 2002).

Although the veteran was provided a VA cardiology examination 
during the pendency of this claim, the most recent 
examination was conducted in November 1998, almost five years 
ago.  The Board is of the opinion that the veteran should be 
provided a more current examination which takes into account 
the records of more recent medical treatment in evaluating 
the nature and severity of his hypertensive heart disease.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO shall repair the veteran's 
claims folders by replacing the two 
folders with at one additional volume.  
If more are necessary, the RO should use 
more.  Folders should not be expanded 
with duct tape, etc.  All records must be 
secured into the volumes with "Acco" or 
like type fasteners.  Temporary files 
must be incorporated with the permanent 
files.

2.  The RO should contact the veteran and 
request he provide the names, addresses 
and approximate dates of treatment of all 
private health care providers who have 
evaluated him or treated him for his 
hypertensive heart disease since June 
1998.  Make arrangements to obtain all 
pertinent clinical records, which have 
not been previously obtained or found to 
be unavailable, to include January 2000 
treatment records from Borgess Medical 
Center, 1521 Gull Road, Kalamazoo, 
Michigan  49001.  Any records received 
must be added to the claims folder.

3.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Battle Creek, Michigan, 
dated from August 2000 to the present.

4.  After the above development has been 
completed to the extent possible, the 
veteran should be scheduled for a VA 
cardiovascular examination to determine 
the nature and extent of his hypertensive 
heart disease.  The claims folders and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, if the issue of 
entitlement to an increased evaluation 
for hypertensive heart disease remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




